DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 18-23 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group II, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6 January 2022.
Examiner asserts that the restriction is proper, as was set forth in the previous Office Action.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical features of a filling pipe of a filling device to a keg fitting, a plunger, an actuator of said filling device to axially move  said plunger in said filling pipe, an opening pressure compared with a reference pressure, these technical features are not special technical features as they do not make a contribution over the prior art in view of US 20180179043 A1, which discloses a filling pipe (14) of a filling device (10) to a keg fitting (bottle 40), a plunger (16), an actuator of said filling device to axially move said plunger (para 37) in said filling pipe, an opening pressure (paras 13 and 20) compared with a reference pressure (para 13).
Examiner further notes for the record that Applicant has added, in the amendment filed 7 February 2022, new apparatus Claims 24-37. 

Drawings
The drawings are objected to under 37 CFR 1.83(a). The drawings must show every feature of the invention specified in the claims. Therefore, the “an upper flange at said free end” (Claim 36, admitted by Applicant as “not shown”) must be shown or the feature(s) canceled from the claim(s). No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claims 13-17 and 24-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding Claims 13, 29, and 30, Independent Claim 13 contains the following limitations “…wherein said actuator device comprises a piston,  a cylinder, and said pressure chamber,…. wherein said cylinder connects to or forms said plunger…”
	However, Claims 29 and 30 (both dependent upon Claim 13) respectively recite:
	Claim 29: “said cylinder forms said plunger.”
	Claim 30: “said cylinder is connected to said plunger.”
Applicant’s Specification (pg 1) and Drawings (Fig 1) disclose a piston either connected to or forming a plunger, and both components move within a cylinder.  It is unclear how a plunger (as commonly understood in the art) can be either “formed by” or “connected to” the cylinder in which it (the plunger) moves in an axial direction.  
It appears Applicant’s intent is to claim an apparatus “wherein said piston connects to or forms said plunger.”  Clarification and/or correction is required.

Regarding Claims 14-17, 24-28, and 31-37, these claims depend upon Claim 13, and therefore suffer the same deficiencies.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject 

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 29 and 30 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Regarding Claims 29 and 30, as discussed above, the claims depend upon Claim 13, which contains the limitation, “wherein said cylinder connects to or forms said plunger…”.  However, 
	Claim 29: “said cylinder forms said plunger” does not further limit Claim 13.
	Claim 30: “said cylinder is connected to said plunger” does not further limit Claim 13.
	Examiner notes that the rejection of Claims 29 and 30 (as currently written) would still be appropriate under 35 U.S.C. 112(d) even if amended to read “said piston” vis “said cylinder”.
	Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 13-15, 24-25, and 29-36 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert (US 2017/0088408) in views of Clusserath (US 2014/0216604), Krulitsch (US 2020/0239296), and Vok (US 2008/0189078).
Regarding Claim 13, Fickert discloses an apparatus for filling a keg, said apparatus comprising a filling element (Fig 1) wherein said filling element comprises

 	a plunger (4) that is arranged in said filling pipe and that is movable along an axial direction to interact with a retention spring of said keg fitting so as to open said keg (para 36),
	 an actuator (10) that causes axial movement (LA, para 36) of said plunger (para 34),
	 and a pressurized region, said pressurized region comprising a pressure-delivery line (Examiner's annotations) and a pressure chamber (Examiner's annotations),

    PNG
    media_image1.png
    581
    512
    media_image1.png
    Greyscale

Further regarding Claim 1, Fickert additionally teaches an apparatus for filling a keg, wherein said actuator comprises a piston, a cylinder, and said pressure chamber, and wherein said cylinder connects to or forms said plunger (Examiner’s annotations).

    PNG
    media_image2.png
    925
    1086
    media_image2.png
    Greyscale
	Examiner notes that although Fickert does not expressly mention the above components by name in the teaching’s Specification, Fig 1 of Fickert appears to disclose the same components claimed by Applicant, as shown in the comparison of Fickert and Applicant’s claimed disclosure below:













	Further regarding Claim 13, with specific regards to Applicant’s claims of an “actuator”, a “source of pressure”, a “pressure delivery line”, and Applicant’s disclosure of the movement of the plunger of the claimed invention:
-   Applicant discloses (pg 6) An “actuating device 21” that can be hydraulic, pneumatic, or electrically actuated. Applicant further discloses (pg 7) said actuating device 21 as containing a combination of piston 22 within hydraulic pressure cylinder 24 connected to hydraulic pressure delivery line 28, which is connected by means of a control valve 30 to a pressure source 32. Applicant further discloses (pg 7) that the purpose of actuating device 21 is to move plunger 20.
-   Fickert (para 36) states: “The treatment head 1 includes a plunger 4 that is held in the treatment-head housing 3 such that an actuator 10 can displace it along a treatment head longitudinal axis LA. The actuator 10 displaces the plunger 4 from a retracted position, as shown in FIG. 1, to an extended position, as shown in FIG. 2.”
	In light of the disclosures (Specifications and Drawings) of both Fickert and Applicant, Examiner concludes the apparatus as taught by Fickert contains the same components as claimed by Applicant, and therefore reads upon the claims. 
	Examiner further notes that the invention of Fickert is drawn to a treatment head for cleaning “containers for drinks” (para 2), and Applicant’s claimed invention is drawn to a filling apparatus comprising at least one filling element having a filling pipe for flange-mounting to a keg fitting of a keg (Specification, pg 1). However, Applicant defines “filling” as “to be understood also as being the filling, over a period of time, with fluid or gaseous cleaning media, not only the filling with one or more products.” Therefore, Examiner concludes that the purpose of Fickert’s and Applicant’s disclosures are identical, which further supports Examiner’s conclusion that the teachings of Fickert reads upon Applicant’s claimed invention.


    PNG
    media_image3.png
    749
    516
    media_image3.png
    Greyscale

	The advantages of the Clusserath’s teachings include the utilization of a standard mechanism for operating a piston via a pneumatic or hydraulic pressure source in order to prepare a container for cleaning. It would have been obvious before the effective filing date of the claimed invention to apply Clusserath’s specific teachings of the operation of pneumatic or hydraulically-activated piston to Fickert’s disclosures (wherein such operation is already implied) in order to gain the advantages of a standard mechanism for operating a piston via a pneumatic or hydraulic pressure source in order to prepare a container for cleaning.
Further regarding Claim 13, Fickert is silent on an apparatus for filling a keg, comprising a pressure sensor for sensing an actuation pressure in said pressure chamber. Krulitsch, however, teaches an apparatus for filling a keg, comprising a pressure sensor (25 and 26 and para 40) for sensing an actuation pressure in said pressure chamber.
	Further regarding Claim 13, the phrase “for sensing an actuation pressure in said pressure chamber” is a statement of intended use, and therefore not given patentable weight (see MPEP 2114). Since Krulitsch’s teaches a pressure sensor within a pressure chamber, these teachings describe an apparatus capable of performing Applicant’s claimed limitation, and therefore read upon the claim.
	Examiner further notes Krultisch’s teachings at para 40, wherein the disclosed pressure sensors determine “tight sealed connection” between the treatment head and keg fitting; one of ordinary skill in the art would recognize this apparatus as also being able to monitor when a keg is opened (and record a corresponding opening pressure) as disclosed and claimed by Applicant.
	The advantages of Krulitsch's teachings include the allowance of treatment of containers to be carried out with high operational reliability. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Krulitsch’s teachings to Fickert’s disclosures by adding a pressure sensor within the pressurized chamber in order to gain the advantages of highly reliable container treatment.
	Further regarding Claim 13, Fickert is silent on an evaluation device that is connected by a data line to said pressure sensor, said evaluation device being configured to detect, in said pressurized region, an opening pressure of a keg or of a keg fitting, to compare said opening pressure with stored reference pressure data, thereby generating a comparison, and to choose, based on said comparison, between allowing said keg to be filled and preventing said keg from being filled.

 said evaluation device being configured 
	to detect, in said pressurized region (para 338, wherein the gas pressure provided to the actuator 170 is evaluated), an opening pressure of a keg or of a keg fitting (paras 122, and 127-133),
	 to compare said opening pressure with stored reference pressure data, thereby generating a comparison (paras 105-107), and
	to choose, based on said comparison, between allowing said keg to be filled and preventing said keg from being filled (para 107, 122, and 127-133).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding pressure sensors connected to an evaluation device within the pressurized actuation regions of Fickert in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 14, Fickert as modified above teaches an apparatus for filling a keg, further comprising a controller (Vok, 3) that is configured to interrupt said filling process as a function of said comparison (Vok, paras 106-107 and 133).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding a controller in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 15, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is configured to permit said keg to be filled based upon having determined that said opening pressure lies above a lower reference pressure and below an upper reference pressure (Vok, paras 106-107).
Regarding Claim 24, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to determine that said actuating pressure is lower than said reference pressure (Vok, para 106-107). 
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further configured to determine that said actuating pressure is lower than said reference pressure in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 25, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to compare said opening pressure with a stored upper reference pressure and to determine that said upper reference pressure has been exceeded (Vok, paras 106-107).
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further configured to compare said opening pressure with a stored upper reference pressure and to determine that said upper reference pressure has been exceeded in order to gain the advantages of proper maintenance of product standards.

Regarding Claim 29, Fickert as modified above teaches an apparatus for filling a keg, wherein said cylinder forms said plunger (See Examiner's annotations (Fickert) and rationale presented for Claim 13). 
Regarding Claim 30, Fickert as modified above teaches an apparatus for filling a keg, wherein said cylinder is connected to said plunger (See Examiner's annotations (Fickert) and rationale presented for Claim 13).  
Regarding Claim 31, Fickert as modified above teaches an apparatus for filling a keg, further comprising a lower pressure-chamber that connects to said pressure-delivery line via said control valve, wherein said cylinder comprises an inner wall, and wherein said piston comprises a plate- shaped extension having an outer circumference that seals said inner wall to form said lower pressure-chamber (See Examiner's annotations (Fickert) and rationale presented for Claim 13).   
Regarding Claim 32, Fickert as modified above teaches an apparatus for filling a keg, further comprising an upper pressure-chamber that is connected to a pressure-discharge line for moving said piston to close said keg fitting, wherein said piston comprises a plate-shaped extension having an outer circumference that seals said cylinder's inner wall to form said upper pressure-chamber (See Examiner's annotations (Fickert) and rationale presented for Claim 13).  
Regarding Claim 33, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device (Vok, 3) is further configured to detect that said keg is defective as a result of said keg fitting having opened a minimum value of opening pressure (Vok, paras 106-107).
	As shown above Vok teaches an apparatus capable of comparing a keg’s actuating pressure with known reference values; the teachings of Vok therefore read upon the claim.
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply 
Regarding Claim 34, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device is further configured to determine, based on said opening pressure, that said keg is a single- use keg. 	
	Further regarding Claim 34, Applicant discloses (Specification, pg 3) that “single-use kegs” are identified by comparing the keg’s opening (synonymous with “actuating”, per Applicant) pressure with known reference values. The keg is “single use” if said pressure is inside pre-defined reference limits.
	As shown above Vok teaches an apparatus capable of comparing a keg’s actuating pressure with known reference values; the teachings of Vok therefore read upon the claim.
	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further to determine, based on said opening pressure, that said keg is a single- use keg in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 35, Fickert as modified above teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect, based on said opening pressure, that said keg is a reusable keg. 
	Further regarding Claim 35, Applicant discloses (Specification, pg 3) that “reusable kegs” are identified by comparing the keg’s opening (synonymous with “actuating”, per Applicant) pressure with known reference values. The keg is “reusable” if said pressure is inside pre-defined reference limits.

	The advantages of Vok’s teachings include the maintenance of product standards. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Vok’s teachings to Fickert’s disclosures by adding an evaluation device further to determine, based on said opening pressure, that said keg is a reusable keg in order to gain the advantages of proper maintenance of product standards.
Regarding Claim 36, Fickert as modified above teaches an apparatus for filling a keg, further comprising an upper flange at said free end (Fickert, Examiner's annotations).  

Claims 16 and 37 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert in view of Clusserath, Krulitsch, and Vok, and in further view of Ichikawa	(JPH06148022A).
Regarding Claim 16, Fickert as modified above is silent on an evaluation device is configured so as to evaluate a time curve of said actuating pressure and to interpret a pressure maximum on said time curve as an opening pressure. 
	Ichikawa, however, teaches an evaluation device (10) is configured so as to evaluate a time curve (Ichikawa, Figs 4-6) of said actuating pressure and to interpret a pressure maximum on said time curve as an opening pressure (Ichikawa, para 34-38).
	The advantages of Ichikawa's teachings include a shortened inspection time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ichikawa’s teachings to Fickert’s modified disclosures by adding programming capable of measuring 
Regarding Claim 37, Fickert as modified above is silent on an apparatus for filling a keg, wherein said pressure is a time-varying quantity having a derivative and wherein said evaluation device is further configured to detect said opening pressure by detecting that said sign has changed from positive to negative.
	Ichikawa, however, teaches an apparatus for filling a keg, wherein said pressure is a time-varying quantity having a derivative and wherein said evaluation device is further configured to detect said opening pressure by detecting that said sign has changed from positive to negative (Ichikawa, Figs 4-7, wherein pressures are evaluated over time to make a determination of "good" or "bad").
	The advantages of Ichikawa's teachings include a shortened inspection time. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ichikawa’s teachings to Fickert’s modified disclosures by adding programming capable of measuring pressure over time (in addition to Fickert’s modified disclosures of comparing measured pressure to a pre-established threshold) in order to gain the advantages of a shortened inspection time.

Claims 17, and 27-28 are rejected under 35 U.S.C. 103 as being unpatentable over Fickert in view of Clusserath, Krulitsch, and Vok, and in further view of Ranalletta (2007/0215235).
Regarding Claim 17, Fickert as modified by 0 above is silent on an apparatus for filling a keg, further comprising a position sensor for at least one position of said plunger, wherein said evaluation device is configured to evaluate a signal from said position sensor for detection of said opening pressure.	Ranalletta, however, teaches an apparatus for filling a keg, further comprising a position sensor 
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Regarding Claim 27, Fickert as modified by above is silent on an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of said plunger. 	
	Ranalletta, however, teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of said plunger (Item 38 and paras 23, 36, 41 and 161, which describe the utilization of position sensor 38 to determine pressure as a repeatable step function. This step function would include an "opening pressure"). 
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Regarding Claim 28, Fickert as modified by above is silent on an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of part of said filling device that moves with said plunger. 	
	Ranalletta, however, teaches an apparatus for filling a keg, wherein said evaluation device is further configured to detect said opening pressure of said keg fitting by detecting a position of part of said filling device that moves with said plunger (Item 38 and paras 23, 36, 41 and 161, which describe the utilization of position sensor 38 to determine pressure as a repeatable step function. This step function would include an "opening pressure"). 
	The advantages of Ranalletta's teachings include an automated piston drive system. It would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention to apply Ranalletta’s teachings to Fickert’s modified disclosures by adding an automated position sensing capability (in addition to the pressure sensors already disclosed in Fickert et al) in order to gain the advantages of an automated piston drive system.
Allowable Subject Matter
Claim 26 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M AFFUL whose telephone number is (571)272-8421. The examiner can normally be reached Monday - Thursday: 7:30 AM - 5:00 PM Eastern Time.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 5712726007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/CHRISTOPHER M AFFUL/Examiner, Art Unit 3753                                                                                                    
/Timothy P. Kelly/Primary Examiner, Art Unit 3753